Citation Nr: 1109688	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-17 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for stomach ulcers.

3.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his June 2008 substantive appeal, the Veteran requested a hearing before a member of the Board, but failed to appear for his scheduled hearing on January 13th, 2011.  

On January 14th, 2011, in a letter received at the RO on January 28th, the Veteran indicated that he was unable to make the appointment (no reason given) and asked for another date for the hearing (no reason given).

As the Veteran failed to provide good cause for failure to attend the hearing, the request is denied.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  The Veteran does not currently suffer from stomach ulcers or esophageal reflux.

3.  There is no evidence of a left shoulder disability in service or of a current left shoulder disability.  






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § § 1110, 1131, 1154 (West 2002 & Supp. 2010); 38 C.F.R. § § 3.303. 3.304 (2010).  

2.  The criteria for entitlement to service connection for stomach ulcers have not been met.  38 U.S.C.A. § § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § § 3.303, 3.304, 3.307, 3.309 (2010).  

3.  The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. § § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § § 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including arthritis, psychosis, and ulcers may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2009); 38 C.F.R. §§ 3.307, 3.309 (2010). 

PTSD

The Veteran is seeking service connection for PTSD.  The Veteran has described several traumatic experiences including witnessing two individuals killed in a car explosion after being hit by a drunk driver, witnessing a superior officer killed in a car bombing, and witnessing a friend shoot himself on the firing range at Fort Sill, Oklahoma.  

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

The Veteran's service treatment records are negative for any complaints of or treatment for an acquired psychiatric disability, including PTSD.  A re-enlistment examination for the Army Reserve in January 1986 does not note any acquired psychiatric disabilities.  

Additionally, the Veteran does not have a current diagnosis of PTSD or for any other psychiatric disability except for substance abuse disorders such as alcohol dependence and cocaine dependence.  A March 2008 PTSD screening was negative.

Significantly, the Board notes that a June 2006 VA Mental Health Attending Note reports that the Veteran complained of having nightmares of an incident in service when he witnessed a suicide and wanted to attend PTSD classes and seek disability compensation "just to see where I'm at, since I be on the job for awhile, and then I do something, and I just screw up." 

The VA psychiatrist treating the Veteran concluded that the Veteran did not meet the criteria for PTSD and stated "I do not find [the Veteran's] reports about a soldier committing suicide in Oklahoma credible in terms of his having PTSD.  My opinion is that he would prefer to build a case for disability, even in the absence of hard evidence, rather than get clean and sober."

Such a statement provides highly probative evidence against this claim.

In November 2006, the Veteran sought an evaluation for a possible diagnosis of PTSD.  He reported that he witnessed a friend committing suicide at gunpoint in 1980 and the car bombing of a superior officer in 1982 and had occasional nightmares of the incidents.  He also asserted that his substance abuse had developed secondary to his alleged PTSD.  However, the VA psychiatrist concluded that the Veteran "DOES NOT suffer from PTSD."  He noted that the Veteran's substance abuse problems began before the alleged in-service stressors and that the Veteran's behavior at the appointment was not consistent with someone suffering from PTSD.  

The overwhelming weight of the evidence supports a finding that the Veteran's does not suffer from PTSD or from any other acquired psychiatric disability for which service connected could be granted.  The only evidence that the Veteran suffers from PTSD is his own self diagnosis, and he has not demonstrated that he has any knowledge or training in diagnosing psychiatric conditions.  In other words, he is a layman, not a medical expert.  

The Board recognizes that there is no bright line rule that laypersons are not competent to offer medical opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the Board finds that the question of whether the Veteran currently has PTSD is too complex to be addressed by a layperson.  Rather, this diagnosis must be made by someone trained to diagnose and treat psychiatric disabilities.  Hence, the Veteran's opinion of his current disability is not competent evidence and is entitled to low probative weight.

As the Veteran does not have a current PTSD diagnosis, entitlement to service connection for PTSD is denied.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Stomach Ulcers

The Veteran's service treatment records show that he was treated in May and August of 1981 with complaints of stomach pain and burning of unknown etiology, with a note to evaluate the Veteran and rule out ulcer disease.  However, there are no further complaints after that time, and at a January 1986 Army Reserve re-enlistment physical performed several years after separation from service, there was no evidence of gastrointestinal problems.  On a Report of Medical History completed in January 1986, the Veteran denied frequent indigestion or stomach liver or intestinal problems.

VA treatment records note a history of gastro-esophageal reflux disease (GERD) and peptic ulcer disease.  However, a March 2008 treatment note states that this is based on a report of symptoms, not diagnostic testing.  A January 2007 record notes that the Veteran has a history of abdominal pain and vomiting when he is using.  

In August 2010, the Veteran was afforded a VA examination.  An Upper GI test was unremarkable.  The examiner's impression was of abdominal pain, no current evidence of esophageal reflux or ulcer.

The Board notes that under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Here, the VA examiner found that the Veteran does not currently suffer from stomach ulcers.  Accordingly, service connection for this disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Left Shoulder

Finally, the Veteran is seeking service connection for a left shoulder disability, which he has asserted had onset in service.

The Veteran's service treatment records are negative for any complaints of or treatment for a left shoulder injury or condition.  At a January 1986 Army Reserve re-enlistment examination, several years after separation from active service, the Veteran's upper extremities were normal and he denied having a painful or "trick' shoulder on a Report of Medical History completed at that time.  

The Board can find no evidence of a left shoulder disability until March 2008, when the Veteran complained of pain in his left shoulder joint since 2001 or 2002 without specific recall of any injury.  Range of motion was slightly diminished.  

After that, the Board has been unable to find any additional complaints of or treatment for a left shoulder disability and VA treatment records show that following his complaint of left shoulder pain, the Veteran attended an exercise group on several occasions with no apparent problems.

As the Board noted above, under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Beyond an isolated complaint of left shoulder pain in March 2008, the Board cannot find any evidence that the Veteran has a current left shoulder disability.  However, even assuming that the Veteran did have a current left shoulder disability, this disability did not have onset in service.  

While the Veteran has argued in his submissions to the Board that he injured his left shoulder in service carrying an M-60 machine gun, this is not supported by the service or post-service medical records.  There is no evidence of any injury to the Veteran during his active military service and several years after separation from service, he had a normal physical examination at which time he denied any shoulder pain.  Additionally, in March 2008, the Veteran reported that he had experience left shoulder pain from 2001 or 2002 without any injury that he could recall, providing further evidence against his claim.  The Board finds that the service and post-service medical records are more probative than the Veteran's testimony concerning the nature and etiology of his left shoulder condition.  

Accordingly, entitlement to service connection for a left shoulder disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in August and November 2006.  These letters informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigned disability ratings and effective dates. 

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The appellant was afforded a VA medical examination in August 2010 for his stomach ulcers.  

Under the VCAA, VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A.  § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, there is no competent medical evidence that the Veteran has PTSD or a left shoulder disability.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


